ORDER

PER CURIAM.
Mattie Morns (“Claimant”) appeals a final Award by the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge and denying Claimant’s claim for compensation.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission’s Award is supported by competent and substantial evidence on the record. No error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided a memorandum opinion to the parties for their exclusive use detailing the reasons for our decision. We affirm the Award pursuant to Rule 84.16(b).